In an action to recover upon a promissory note, the defendant appeals from a judgment of the Supreme Court, Kings County (Kramer, J.), dated March 18, 1985, which, upon granting the plaintiff’s motion pursuant to CPLR 3213 for summary judgment in lieu of complaint, is in favor of the plaintiff and against her in the principal amount of $12,000.
Judgment affirmed, without costs or disbursements, for reasons stated by Justice Kramer at Special Term (see also, Council Commerce Corp. v Paschilides, 92 AD2d 579). Mangano, J. P., Gibbons, Brown and Kooper, JJ., concur.